Citation Nr: 0812146	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  07-02 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a left foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.

The veteran appeared and testified at a personal hearing in 
July 2007 before the undersigned Acting Veterans Law Judge 
sitting in St. Petersburg, Florida.  A transcript of the 
hearing has been added to the record.  The record was held 
open for 60 days to allow the veteran to obtain and submit 
additional medical evidence, which evidence was subsequently 
receive with waiver of initial RO consideration.  

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran experienced feelings of anxiety and 
irritability in June 1968, but did not experience chronic in-
service psychiatric symptomatology or disease, including 
depression; psychiatric symptoms including depression were 
not continuous after separation from service; and currently 
diagnosed depression has not been related by competent 
medical evidence to any in-service injury or disease. 

2.  The veteran experienced an ingrown toenail in December 
1969, but did not experience chronic in-service 
symptomatology of gout; symptoms of gout were not continuous 
after separation from service, and gout affecting the left 
foot first manifested many years after service; and gout has 
not been related by competent medical evidence to any in-
service injury or disease.
 

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
depression have not been met.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

2.  The criteria for entitlement to service connection for 
gouty arthritis of the left foot have not been met.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in April 2006, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for service connection, including the process by 
which the initial effective date and disability rating are 
established.  The notice advised the veteran of information 
and evidence that VA would seek to provide and information 
and evidence that he was expected to provide.  The veteran 
was instructed to submit any evidence in his possession that 
pertained to his claims.  In April 2006, the veteran notified 
VA that he had no other information or evidence to give VA.  
Furthermore, in his July 2007 hearing before the undersigned, 
the veteran indicated that all available records had been 
submitted to VA.  Thus, the veteran has been able to 
participate effectively in the processing of his claims; the 
duty to notify has been fulfilled.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  

The veteran has not been medically evaluated, nor has a 
medical opinion been sought, in conjunction with the claims 
decided herein; however, such is not necessary in this case.  
The Board is required to seek an exam and medical opinion if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 C.F.R. § 3.159(c)(4) (2007).  

Regarding the claim for service connection for depression, 
the medical evidence establishes that the veteran currently 
receives treatment for major depressive disorder.  See 
private progress note, December 2003; see also subsequent 
treatment records, dated through June 2005.  The veteran's 
service medical records confirm that he sought treatment in 
June 1968 for anxiety and irritability, though the 
psychiatric consult service indicated there was no evidence 
of psychiatric disease.  Regardless, this counts as an 
"event" in service.  Therefore, the question remains 
whether the evidence indicates that there may be an 
association between the event in service and his current 
diagnosis.  Such an indication will be found when there is 
"medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation."  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this case, the evidence of record does not indicate an 
association, and tends to weight against a finding of 
relationship to service.  The veteran has not submitted any 
medical evidence on this point.  The psychiatric treatment 
notes tend to associate the veteran's depression with his 
current (post-service) family and financial problems.  Nor 
has the veteran established through his competent lay 
evidence that there has been a continuity of symptoms since 
service.  In his personal hearing, he denied seeking 
psychiatric treatment right after service; instead, he 
thought he had been treated "sometime in the 1970's."  He 
further relayed that his doctors had told him it was likely 
related to a lack of work.  He did not testify to having 
psychiatric symptoms since service; nor do the treatment 
records support such a finding.  There is no evidence to 
suggest a possible relationship between the veteran's anxiety 
complaint in service and his current diagnosis of major 
depression.  Without such an indication, a medical exam and 
opinion are unnecessary.

Referable to the claim for service connection for left foot 
disorder, the medical evidence establishes that the veteran's 
diagnosis is gouty arthritis.  See x-ray, July 2004.  The 
service medical records do not show gout, but do indicate 
that the veteran was treated for an in-grown toenail of the 
left great toe.  This must be considered an "event" in 
service.  Therefore, as above, the issue is whether the 
evidence indicates an association between the two.  

The veteran has not submitted any medical evidence linking 
his gout to his service.  Nor has he maintained that there is 
a continuity of symptomatology from the incident in service 
to the present.  He testified vaguely that he had "been 
having problems" and just living with it, and that it had 
become worse as he aged.  This does not evidence a continuing 
pattern of symptoms of gouty arthritis that lead back to 
service.  Because the record does not indicate that the 
current foot disorder may be related to service, a medical 
examination and opinion are not necessary.  In all, the duty 
to assist has been fulfilled. 

Service Connection

The veteran seeks service connection for depression and a 
left foot disorder, both of which he contends initially 
manifested in service.  Service connection may be granted for 
a disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail in a claim for direct service connection, 
there must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Service Connection for Depression

The veteran contends that, in service, he experienced 
feelings of anxiety and irritability, and that he frequently 
got into fights with other soldiers.  He believes that his 
current depression stems from that period of service.  A 
diagnosis of major depressive disorder is of record.  See 
private progress note, December 2003; see also subsequent 
treatment records, dated through June 2005.

Service medical records confirm that in June 1968 the veteran 
requested to see the psychiatric service because he could not 
talk to anyone else about what was bothering him.  He was 
admitted and related that he had recent episodes of 
nervousness, "but not really that bad."  He had "vague 
complaints" of irritability, temper problems, and occasional 
depression.  He indicated that he had altercations with 
fellow servicemen about once a week for the prior month, each 
lasting about five minutes.  On further review, these fights 
did not result in serious injury or loss of friendship.  

Objective observation found that the veteran was calm, 
oriented, mature, and articulate.  His affect was appropriate 
and his judgment intact.  There was no evidence of psychosis 
or depression.  The psychiatrist indicated that there was no 
psychiatric disease present and no contraindications to full 
duty.  The remainder of the veteran's service medical 
records, to include his March 1970 separation examination, 
are negative for complaints, treatment, or diagnosis of 
depression or any other psychiatric illness.  While the 
veteran presented to sick call once with complaints of 
occasional depression, a psychiatric diagnosis was not found 
to be appropriate at that time.  Based on this evidence, the 
Board finds that, although the veteran experienced feelings 
of anxiety and irritability in service in June 1968, he did 
not experience chronic in-service psychiatric symptomatology 
or disease, including depression.  

The Board also finds that psychiatric symptoms including 
depression were not continuous after separation from service.  
The service medical records show no diagnosis of psychiatric 
disorder in service, including at the service separation 
examination.  Post-service records show that the veteran 
began receiving psychiatric treatment in December 2003.  The 
progress notes refer to problems regarding financial, 
familial, and medical issues.  Notably, they do not reference 
the veteran's military service.  

On the question of relationship of the currently diagnosed 
disorder to service, the relevant medical evidence after 
service shows that the receives treatment for depression, 
with symptoms revolving around non-service-related events.  
Although the veteran is competent to testify about the 
symptoms which he has experienced, he is not competent to 
render etiological opinions.  For that, competent medical 
evidence is required.  There is no such competent medical 
evidence of record that tends to relate the veteran's current 
depression or any psychiatric symptoms to service, including 
the in-service symptoms in June 1968.  There is no competent 
evidence, lay or otherwise, to suggest that his currently 
diagnosed depression is at all associated with any event in 
service.  

As explained above, VA has a duty to assist the veteran in 
his claim for benefits; however, that duty in this case does 
not include a medical examination or opinion.  See 38 C.F.R. 
§ 3.159(c)(4); see also, McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The preponderance of the evidence is 
found to be against the veteran's claim; therefore, the 
benefit of the doubt provision does not apply.  Service 
connection for depression is not warranted.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 

Service Connection for Left Foot Disorder

The veteran seeks service connection for a left foot 
disorder, which he contends began in service.  The current 
medical evidence reveals that the sole diagnosis referable to 
the left foot is gouty arthritis.  See VA x-ray, January 
2004; VA progress note, May 2006.   Indeed, the veteran 
testified before the undersigned that his current problem 
with his foot was gout.  

Service medical records do not document a diagnosis of gout.  
They note only treatment in December 1969 for an in-grown 
toenail of the left great toe.  One-third of the nail was 
removed, and the veteran was given antibiotic ointment for 
treatment.  He was relieved of duty for three days.  The 
remainder of the service medical records, including his March 
1970 separation examination, is negative for treatment or 
findings referable to the left foot.

Post-service records show that in September 2003 the veteran 
sought treatment for left great toe pain.  It was thought 
that it could be episodes of gout, arthritis, or an early 
bunion.  An October 2003 note indicated that he had had the 
pain for "months."  A January 2004 x-ray confirmed gouty 
arthritis of the left foot.  

The record does not contain evidence supporting, or even 
suggesting, a nexus between the veteran's in-service in-grown 
toenail and his later diagnosed gouty arthritis.  As such, VA 
has no duty to seek one under the particular circumstances of 
this case.  See 38 C.F.R. § 3.159(c)(4); see also, McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  Without competent 
evidence of a nexus, direct service connection is not 
warranted.  

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, arthritis) manifested itself to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).  Here, the veteran 
separated from service in April 1970.  All identified and 
available records have been obtained.  The first objective 
evidence of record of arthritis is by x-ray in January 2004, 
more than thirty years after the veteran's separation.  Thus, 
on the basis of the record, the presumption is not 
applicable.  Service connection for gouty arthritis of the 
left foot is denied.


ORDER

Service connection for depression is denied.

Service connection for gouty arthritis of the left foot, 
claimed as a left foot disorder, is denied.


REMAND

The veteran seeks service connection for a low back disorder.  
A review of the record reveals that the veteran presented to 
sick call in March 1970 after having back pain when he 
"picked up [a] locker this a.m."  The impression was an 
"acute lumbosacral spine strain."  He was put on light duty 
for two days.  Follow up treatment two days later indicated 
that his pain had decreased, but that he still had pain on 
bending or twisting.  He was assigned light duty for five 
more days.  There is no other treatment in service referable 
to the back, either before or after this incident.

Post-service records show that in March 1992 the veteran 
sustained a significant back injury in the course of his 
employment, falling 26 feet down a shaft, being stopped by a 
grate at the bottom.  The diagnosis at that time, and that 
for which he continues to receive treatment, was chronic 
severe lower thoracic, lumbosacral spine strain with palpable 
fibromyositis and bulging disk. 

In his June 2006 VA examination, the veteran reported a 
"jump" injury in service.  An opinion was rendered 
indicating that it was "more likely than not that he has 
chronic lumbar strain due to injury while on service in 
addition to normal wearing and tearing of age."  The opinion 
is based on such limited scope, however, as to be inadequate.  
Specifically, there is no mention of the only documented 
injury in service (the acute lumbosacral spine strain upon 
moving a locker) nor of the significant post-service back 
injury in 1992.  While an examiner can render a current 
diagnosis based upon his examination of the veteran, the 
Court has held that without a thorough review of the record, 
an opinion regarding the etiology of the underlying condition 
can be no better than the facts alleged by the veteran.  Swan 
v. Brown, 5 Vet. App. 229, 233 (1993).  In effect, it is mere 
speculation.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).  

The veteran's treating neurologist submitted an opinion in 
August 2007, describing the veteran's in-service injury as 
one where he slammed his low back into a bunker wall, 
severely injuring his low back.  He further states that the 
veteran's back never healed from that incident.  He then 
referred to the on-the-job accident in 1992, noting it was 
"kind of like the straw that broke the camel's back."  This 
opinion, while mentioning an in-service event and the 1992 
work accident, does not provide a reasonable basis for the 
conclusion that there was a "severe" injury in service and 
that the drop from 26 feet down a shoot had limited effect on 
his back. 

Although both opinions of record are flawed for the reasons 
listed, they do indicate that the veteran has a current 
disability that may be associated with his service.  
Therefore, a contemporaneous examination must be conducted, 
and an opinion sought based upon a full review of the record.  

The record also shows that the veteran is in receipt of U.S. 
Social Security Administration (SSA) disability benefits, 
which he contends are based in part on his back disorder.  As 
those records may be relevant to the etiology of the 
veteran's back disorder, they must be obtained now.

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Obtain the veteran's U.S. Social Security 
Administration records, to include the decision 
by which disability benefits were granted, as 
well as any supporting medical records.  

2.  Schedule the veteran for a VA spine 
disorders examination to determine the nature 
and etiology of the veteran's current low back 
disorder.  The claims file must be reviewed in 
conjunction with the examination.  A full 
history referable to the back must be obtained, 
including the in-service injury and the 1992 
work injury.   All testing deemed necessary 
must be conducted and the results reported in 
detail.  Based on the exam and a review of the 
record, the examiner is asked to render an 
opinion as to whether it is at least as likely 
as not (probability of 50 percent or more) that 
the veteran's in-service lumbar strain is 
medically related to his current back disorder.  
Attention is invited to the tabbed service 
medical records and the post-service treatment.  
A rationale must be included with any opinion 
expressed.

3.  Thereafter, readjudicate the issue of 
service connection for a low back disorder.  If 
the determination remains unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the case 
which addresses all evidence associated with 
the claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


